NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      FEB 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-30090

              Plaintiff - Appellee,              D.C. No. 2:09-cr-02012-EFS

    v.
                                                 MEMORANDUM*
 GERARDO MIRANDA-MENDOZA,
 a.k.a. Rafael Ibanez-Naranjo,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Eastern District of Washington
                      Edward F. Shea, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Gerardo Miranda-Mendoza appeals pro se from the district court’s order

denying his motion for sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Miranda-Mendoza contends that the district court erred by denying him a

sentence reduction under Amendments 782 and 788 to the Sentencing Guidelines.

We review de novo whether a defendant is eligible for a sentence reduction. See

United States v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009). Contrary to

Miranda-Mendoza’s contention, his 120-month sentence was not based on the

Guidelines; rather, it was the lowest sentence that the court could impose by

statute. See 21 U.S.C. § 841(b)(1)(B)(viii). Because Miranda-Mendoza was

sentenced based on the statutory mandatory minimum, the district court correctly

concluded that he was ineligible for a sentence reduction. See U.S.S.G. § 1B1.10

cmt. n.1(A); Paulk, 569 F.3d at 1095-96.

      AFFIRMED.




                                           2                                15-30090